Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered April 26, 1983, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence at trial established beyond a reasonable doubt that defendant repeatedly stabbed his unconscious victim, causing his death.
We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.